
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 527
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2012
			Mr. Murphy of
			 Connecticut (for himself, Mr.
			 Dreier, Mr. Carnahan, and
			 Mr. Price of North Carolina) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding Tunisia’s peaceful Jasmine
		  Revolution.
	
	
		Whereas, on January 14, 2011, a peaceful mass protest
			 movement in Tunisia successfully brought to an end the authoritarian rule of
			 President Zine el-Abidine Ben Ali;
		Whereas Tunisia’s peaceful Jasmine
			 Revolution was the first of several movements throughout the Middle
			 East and North Africa and inspired democracy and human rights activists
			 throughout the region and around the world;
		Whereas Tunisia, in the wake of Ben Ali’s resignation,
			 began a transition to democracy that has been broadly inclusive,
			 consensus-based, and civilian-led;
		Whereas, on October 23, 2011, Tunisia conducted the first
			 competitive, multi-party democratic election of the Arab Spring, which involved
			 dozens of political parties and hundreds of independent candidates competing
			 for a 217-member National Constituent Assembly;
		Whereas more than 50 percent of all eligible voters and
			 nearly 90 percent of registered voters participated in the October 23
			 election;
		Whereas Tunisia's Independent Electoral Commission
			 welcomed and accredited a robust domestic and international election observer
			 presence, including 3 independent delegations from the United States;
		Whereas election observers have broadly praised the
			 October 23 election as free, fair, and consistent with international
			 standards;
		Whereas roughly 25 percent of the seat in the National
			 Constituent Assembly were won by women;
		Whereas the newly elected National Constituent Assembly is
			 tasked with drafting a new constitution to guide Tunisia’s transition towards a
			 representative democracy that reflects the aspirations of the Tunisian
			 people;
		Whereas the Jasmine Revolution was largely a reaction to
			 long-accumulated economic grievances, ongoing high unemployment and poor
			 economic conditions sustain the potential to drive future political
			 protestations;
		Whereas the United States and Tunisia have enjoyed
			 friendly relations for more than 200 years; and
		Whereas the United States was among the first countries to
			 recognize Tunisian independence in 1956: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the
			 people of Tunisia for holding, on October 23, 2011, the first competitive,
			 multi-party democratic elections since the outbreak of popular revolutions
			 throughout the Middle East and North Africa in 2011;
			(2)commends the
			 Tunisian independent electoral commission for—
				(A)successfully
			 conducting a free, fair, transparent, and credible election on October 23,
			 2011; and
				(B)welcoming
			 independent international and domestic election observers and granting them
			 unrestricted access to polling and counting stations;
				(3)congratulates all
			 newly elected members, and the parties with which they are affiliated, of the
			 National Democratic Constituent Assembly;
			(4)affirms the
			 national interest of the United States in a successful and irreversible
			 transition to democracy in Tunisia, including—
				(A)respect for the
			 rule of law;
				(B)independent
			 media;
				(C)a vibrant civil
			 society; and
				(D)universal rights
			 and freedoms, including equal rights for all citizens, freedom of speech, and
			 human rights;
				(5)affirms the
			 national interest of the United States in Tunisia’s economic prosperity and
			 development, including through increased foreign direct investment, tourism,
			 entrepreneurship, technical cooperation, and strengthened trade ties;
			(6)urges increased
			 United States engagement and cooperation with the Tunisian government and
			 people, including—
				(A)Tunisia’s
			 democratic institutions;
				(B)civil
			 society;
				(C)schools and
			 universities;
				(D)independent media;
			 and
				(E)the private
			 sector; and
				(7)reaffirms the
			 unwavering friendship between the people of the United States and the people of
			 Tunisia.
			
